                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

JAMARCUS HUDSON,                             )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )      No.:   3:21-CV-238-TAV-DCP
                                             )
TENNESSEE DEPARTMENT                         )
OF CORRECTION and                            )
BRIAN GOULDY,                                )
                                             )
              Defendants.                    )


                      MEMORANDUM OPINION AND ORDER

       Plaintiff, a prisoner of the Tennessee Department of Correction (“TDOC”), has filed

a pro se complaint for violation of 42 U.S.C. § 1983 [Doc. 2] and a motion for leave to

proceed in forma pauperis [Doc. 1]. For the reasons set forth below, Plaintiff’s motion for

leave to proceed in forma pauperis [Id.] will be GRANTED, and this action will proceed

only as to Plaintiff’s Eighth Amendment claim against Defendant Gouldy.

I.     FILING FEE

       As it appears from Plaintiff’s motion for leave to proceed in forma pauperis [Id.]

that he is unable to pay the filing fee, this motion will be GRANTED.

       Because Plaintiff is a TDOC inmate, he will be ASSESSED the civil filing fee of

$350.00. The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit

to the Clerk, U.S. District Court, 800 Market Street, Suite 130, Knoxville, Tennessee

37902, twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited

to Plaintiff’s trust account for the preceding month), but only when such monthly income



Case 3:21-cv-00238-TAV-DCP Document 4 Filed 07/29/21 Page 1 of 5 PageID #: 21
exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00)

has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a). To ensure compliance

with this procedure, the Clerk will be DIRECTED to provide a copy of this memorandum

and order to the custodian of inmate accounts at the institution where Plaintiff is now

confined, the Attorney General of the State of Tennessee, and the Court’s financial deputy.

This order shall be placed in Plaintiff’s prison file and follow him if he is transferred to

another correctional institution.

II.    SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

prisoner complaints and shall, at any time, sua sponte dismiss any claims that are frivolous

or malicious, fail to state a claim for relief, or are against a defendant who is immune.

See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th

Cir. 1999). The dismissal standard that the Supreme Court set forth in Ashcroft v. Iqbal,

556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs

dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because

the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin,

630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA,

a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).




                                               2


Case 3:21-cv-00238-TAV-DCP Document 4 Filed 07/29/21 Page 2 of 5 PageID #: 22
       Formulaic and conclusory recitations of the elements of a claim are insufficient to

state a plausible claim for relief. Id. at 681. Likewise, an allegation that does not raise a

plaintiff’s right to relief “above a speculative level” fails to state a claim upon which relief

may be granted. Twombly, 550 U.S. at 570. However, courts liberally construe pro se

pleadings and hold them to a less stringent standard than lawyer-drafted pleadings. Haines

v. Kerner, 404 U.S. 519, 520 (1972).

       A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a

person acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

III.   ANALYSIS

       In his complaint, Plaintiff alleges that on March 31, 2021, after he questioned a

failure to feed another inmate, Defendant Officer Gouldy used abusive and racist language

towards him before grabbing and twisting Plaintiff’s forearm and hand and slamming a

metal flap against his forearm and hand [Doc. 2 p. 4, 9]. Another officer arrived and told

Defendant Officer Gouldy to stop, but Defendant Gouldy ignored the officer and then

sprayed his “chemical agent” in Plaintiff’s face [Id.]. Plaintiff has sued TDOC and Officer

Gouldy and seeks “all appropriate law and remedies” and states that “damages shall be

proven at trial” [Id. at 5, 9].

       But Defendant TDOC is an arm of the State of Tennessee, and therefore is not a

“person” subject to liability under § 1983. See Hix v. Tenn. Dep’t of Corr., 196 F. App’x

350, 355 (6th Cir. 2006) (holding TDOC is equivalent of the “State” and is not a person




                                               3


Case 3:21-cv-00238-TAV-DCP Document 4 Filed 07/29/21 Page 3 of 5 PageID #: 23
within the meaning of § 1983) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64

(1989). Accordingly, this Defendant will be DISMISSED.

          However, as Plaintiff adequately alleges that Defendant Gouldy violated his rights

under the Eighth Amendment by using excessive force against him, this claim will proceed

herein.

IV.       CONCLUSION

          For the reasons set forth above:

          1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is
                 GRANTED;

          2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

          3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
                 the filing fee to the Clerk in the manner set forth above;

          4.     The Clerk is DIRECTED to provide a copy of this memorandum and order
                 to the custodian of inmate accounts at the institution where Plaintiff is now
                 confined, the Attorney General for the State of Tennessee, and the Court’s
                 financial deputy;

          5.     Even liberally construing the complaint in favor of Plaintiff, it fails to state a
                 claim upon which relief may be granted under § 1983 as to Defendant TDOC
                 and this Defendant is therefore DISMISSED;

          6.     Accordingly, only Plaintiff’s claim for violation of his Eighth Amendment
                 rights against Defendant Officer Gouldy will proceed herein;

          7.     The Clerk is DIRECTED to send Plaintiff a service packet (a blank
                 summons and USM 285 form) for Defendant Officer Gouldy;

          8.     Plaintiff is ORDERED to complete the service packet and return it to the
                 Clerk’s Office within twenty (20) days of entry of this order;

          9.     At that time, the summons will be signed and sealed by the Clerk and
                 forwarded to the U.S. Marshal for service, see Fed. R. Civ. P. 4;
                                                 4


Case 3:21-cv-00238-TAV-DCP Document 4 Filed 07/29/21 Page 4 of 5 PageID #: 24
      10.   Service on Defendant Officer Gouldy shall be made pursuant to Rule 4(e) of
            the Federal Rules of Civil Procedure and Rule 4.04(1) and (10) of the
            Tennessee Rules of Civil Procedure, either by mail or personally if mail
            service is not effective;

      11.   Plaintiff is NOTIFIED that if he fails to timely return the completed service
            packet, this action may be dismissed;

      12.   Defendant Officer Gouldy shall answer or otherwise respond to the
            complaint within twenty-one (21) days from the date of service. If he fails
            to timely respond to the complaint, it may result in entry of judgment by
            default; and

      13.   Plaintiff is ORDERED to immediately inform the Court and Defendant
            Officer Gouldy or his counsel of record of any address changes in writing.
            Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly
            notify the Clerk and the other parties to the proceedings of any change in his
            or her address, to monitor the progress of the case, and to prosecute or defend
            the action diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct
            address to this Court within fourteen (14) days of any change in address may
            result in the dismissal of this action.

      ENTER:


                                 s/ Thomas A. Varlan
                                 UNITED STATES DISTRICT JUDGE




                                           5


Case 3:21-cv-00238-TAV-DCP Document 4 Filed 07/29/21 Page 5 of 5 PageID #: 25
